Citation Nr: 1102242	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from July 1990 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A total rating based on unemployability due to service-connected 
disabilities may be granted if the service-connected disabilities 
preclude the veteran from obtaining or maintaining substantially 
gainful employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent. 38 C.F.R. § 4.16(a).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected disabilities 
are sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, for 
extra- schedular consideration.  38 C.F.R. § 4.16(b).

The Veteran seeks a TDIU based on disability of her back and 
knees.  The RO denied her claim in a September 2005 rating 
decision.  At that time, the Veteran was in receipt of 
compensation for mechanical low back pain, evaluated as 20 
percent disabling; posttraumatic arthritis of the right knee, 
evaluated as 20 percent disabling; and posttraumatic arthritis of 
the left knee, evaluated as 20 percent disabling.  She was also 
service connected for a left forearm scar which was evaluated as 
noncompensably disabling.  The RO determined that the Veteran did 
not meet the percentage standards set forth in 38 C.F.R. § 
4.16(a) and that referral for extraschedular consideration 
pursuant to 38 C.F.R. § 4.16(b) was not warranted.  

In a March 2006 rating decision, the RO granted service 
connection for irritable bowel syndrome and awarded a 10 percent 
evaluation.  The combined evaluation for compensation was noted 
to be 60 percent.

The Veteran submitted a new claim in October 2008.  In a March 
2009 rating decision, the RO granted increased ratings for the 
Veteran's knee disabilities, awarding a 40 percent evaluation for 
the right knee and a 30 percent evaluation for the left.  The 
combined evaluation for compensation was noted to be 70 percent.  

The Veteran currently meets the percentage standards set forth in 
38 C.F.R. § 4.16(a).  However, the medical evidence of record 
does not address whether she is currently precluded from 
obtaining or maintaining substantially gainful employment 
consistent with her education and occupational experience.  As 
such, the Board concludes that an opinion should be sought with 
respect to whether the Veteran's service-connected disabilities 
render her unemployable under VA standards.

In light of the above discussion, the board concludes that 
additional development is necessary.  Accordingly, the case is 
REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the severity of 
her service-connected disabilities and 
their functional impact on the Veteran's 
ability to obtain and maintain employment.  
Any and all studies, tests and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should also elicit 
a complete history from the Veteran, the 
pertinent details of which should be 
included in the examination report.

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
manifestations of the Veteran's bilateral 
knee, low back, and irritable bowel 
syndrome disabilities.  The examiner should 
discuss each disability in terms of its 
impact on the Veteran's employability.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  The Veteran is hereby notified that it 
is her responsibility to report for any 
examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).

3.  Upon completion of the above actions, 
readjudicate the claim on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, she and her representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


